EXHIBIT 10.9

Loan No. 1015003

COMPLETION GUARANTY AGREEMENT

(Secured Loan)

This COMPLETION GUARANTY AGREEMENT (“Guaranty”) is dated November 4, 2015, by DC
LIQUIDATING ASSETS HOLDCO LLC, a Delaware limited liability company
(“Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (collectively
with its successors or assigns, “Lender”).

R E C I T A L S

 

A. Pursuant to the terms of that certain Construction Loan Agreement by and
between Lehigh Valley Crossing DC II LLC, a Delaware limited liability company
(“LV II Borrower”), Bluegrass DC II LLC, a Delaware limited liability company
(“Bluegrass Borrower”), and the other borrowers party thereto, each a Delaware
limited liability company or limited partnership, as applicable (individually or
collectively, as the context may require, “Borrower”) and Lender dated as of
even date herewith, as the same may be amended, modified, supplemented or
replaced from time to time, “Loan Agreement”), Lender has agreed to loan to
Borrower the principal sum of up to ONE HUNDRED TWENTY MILLION AND NO/100
DOLLARS ($120,000,000.00) (“Loan”) for the purposes specified in the Loan
Agreement.

 

B. The Loan Agreement provides that the Loan is evidenced by that certain
Promissory Note dated of even date herewith, executed by Borrower payable to the
order of Lender in the principal amount of the Loan (as the same may be amended,
modified, supplemented or replaced from time to time, “Note”). The Loan is
further evidenced and secured by certain other documents described in the Loan
Agreement as Loan Documents.

 

C. The Note is secured by, among other things, mortgages, deeds to secure debt
and deeds of trust identified on Schedule 1 to this Agreement (collectively, as
the same may be amended, modified, supplemented or replaced from time to time,
“Security Instrument”).

 

D. The real property which is the subject of the Security Instrument is referred
to hereinafter as the “Property”.

 

E. The Loan Agreement, the Security Instrument, the Note, and those other
documents described in the Loan Agreement as Loan Documents, together with all
modifications, extensions, renewals and amendments thereto, are collectively
referred to hereinafter as the “Loan Documents”. This Guaranty is not one of the
Loan Documents.

 

F. The purpose of the Loan includes, without limitation, the construction on
certain of the Property of certain improvements (“Construction Improvements”)
described in plans and specifications required by the Loan Agreement (“Plans and
Specifications”).

 

G. Guarantor is the direct or indirect owner of an equity interest in Borrower
and will benefit from the Loan to be made by Lender to Borrower.

THEREFORE, to induce Lender to enter into the Loan Agreement and to make the
Loan, and in consideration thereof, Guarantor unconditionally, absolutely and
irrevocably guarantees and agrees as follows:

 

1. GUARANTY.

 

  1.1

Completion Guaranty. Guarantor hereby unconditionally, absolutely and
irrevocably guarantees the performance by LV II Borrower and Bluegrass Borrower
of all the terms and provisions of the Loan Agreement pertaining to such
Borrower’s respective obligations with respect to the construction of the
Construction Improvements in accordance with the Plans and Specifications.
Without limiting the generality of the foregoing, Guarantor guarantees that:
(i) construction of the Construction Improvements shall commence and be
completed within the time limits set forth in the Loan Agreement, as renewed,
extended or modified from time to time; (ii) the Construction Improvements shall
be constructed and completed in accordance with the Plans and Specifications and
Tenant Improvements shall be

 

1



--------------------------------------------------------------------------------

  constructed in accordance with Approved Leases executed pursuant to the
provisions of the Loan Documents, without substantial deviation therefrom unless
approved by Lender in writing; (iii) the Construction Improvements shall be
constructed and completed free and clear of any mechanic’s liens, materialman’s
liens and equitable liens; (iv) all costs of constructing the Construction
Improvements shall be paid when due; and (v) the Loan proceeds shall remain
available for disbursement and shall be disbursed to Guarantor in accordance
with the Loan Budget and other terms of the Loan Agreement, as Guarantor
completes or causes to complete the construction of the Construction
Improvements free and clear of any mechanics lien affidavits or claims or
retention notices.

 

2. LIEN FREE COMPLETION. Completion of the Construction Improvements free and
clear of liens shall be deemed to have occurred upon Completion (as defined in
the Loan Agreement).

 

3. OBLIGATIONS OF GUARANTOR UPON DEFAULT BY BORROWER. If the Construction
Improvements are not commenced and completed in the manner and within the time
required by the Loan Agreement (after any applicable notices and lapse of any
applicable cure period), or if, prior to the expiration of the time limits for
said completion set forth in the Loan Agreement, construction of the
Construction Improvements should cease or be halted prior to completion and such
cessation or halt constitutes a Default (as defined in the Loan Agreement)
(after any applicable notices and lapse of any applicable cure period),
Guarantor shall, promptly upon demand of Lender: (a) diligently proceed to
complete construction of the Construction Improvements at Guarantor’s sole cost
and expense; (b) fully pay and discharge all claims for labor performed and
material (including specially fabricated materials) and services furnished in
connection with the construction of the Construction Improvements; (c) release
and discharge all mechanic’s liens, materialman’s liens and equitable liens or
related claims, affidavits or notices that may arise in connection with the
construction of the Construction Improvements; and (d) pay to Lender the amount
of any loss or damage incurred by Lender as a result of any delay in the
completion of construction of the Construction Improvements beyond the time
specified in the Loan Agreement for such completion, which amount shall include,
but not be limited to (i) interest on the principal amount outstanding under the
Loan for any period of such delay which precedes the transfer of title to the
Property to Lender; and (ii) the reasonable rental value of the completed
Construction Improvements during any period of the delay in completion that
Lender is the owner of the Property. Without in any way limiting the above
obligations of Guarantor, Lender shall make the undisbursed Loan funds available
to Guarantor (pursuant to the terms and conditions of the Loan Agreement) for
the purposes of completing the Construction Improvements and fulfilling
Guarantor’s other obligations under this Guaranty; provided, however, that the
obligation of Lender to make such undisbursed Loan funds available to Guarantor
is expressly conditioned upon: (x) there being no continuing default beyond any
applicable notice and cure periods by Guarantor under this Guaranty; and (y) the
applicable Borrower (and/or Guarantor) having provided to Lender all Borrower’s
Funds required by the terms and conditions of the Loan Agreement.

 

4. REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender shall have the following remedies:

 

  4.1 At Lender’s option, and without any obligation to do so, to proceed to
perform on behalf of Guarantor any or all of Guarantor’s obligations hereunder
and Guarantor shall, upon demand and whether or not construction is actually
completed by Lender, pay to Lender all sums expended by Lender in performing
Guarantor’s obligations hereunder (but not any costs which represent any upgrade
to the Plans and Specifications made by Lender in such completion of
construction) together with interest thereon at the highest rate specified in
the Note; and

 

  4.2 From time to time, and without first requiring performance by Borrower or
any other guarantor or without exhausting any or all security (if any) for the
Loan or any Swap Agreement between Borrower and Lender, bring any action at law
or in equity or both to compel Guarantor to perform its obligations hereunder,
and to collect in any such action compensation for all loss, cost, damage,
injury and expense sustained or incurred by Lender as a direct or indirect
consequence of the failure of Guarantor to perform its obligations hereunder,
together with interest thereon at the rate of interest applicable to the
principal balance of the Note.

 

2



--------------------------------------------------------------------------------

5. RIGHTS OF LENDER. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) approve modifications to the Plans and
Specifications so long as such modifications do not materially increase the cost
of constructing the Construction Improvements nor materially increase the time
necessary to complete the Construction Improvements; (b) change the terms or
conditions of disbursement of the Loan so long as such changes do not materially
interfere with Borrower’s ability to construct the Construction Improvements as
and when required under the Loan Agreement; (c) renew, modify or extend all or
any portion of Borrower’s obligations under the Note or any of the other Loan
Documents and any obligations under or in connection with any Swap Agreement
between Borrower and Lender; (d) declare all sums owing to Lender under the Note
or any of the other Loan Documents and any obligations under or in connection
with any Swap Agreement between Borrower and Lender due and payable upon the
occurrence of a Default under the Loan Documents or an Event of Default as
defined in any Swap Agreement between Borrower and Lender; (e) make non-material
changes in the dates specified for payments of any sums payable in periodic
installments under the Note or any of the other Loan Documents; (f) otherwise
modify the terms of any of the Loan Documents or any Swap Agreement between
Borrower and Lender, except for: (i) increases in the principal amount of the
Note or changes in the manner by which interest rates, fees or charges are
calculated under the Note and the other Loan Documents (Guarantor acknowledges
that if the Note or the other Loan Documents so provide, said interest rates,
fees and charges may vary from time to time) or (ii) advancement of the Maturity
Date (as defined in the Note) of the Note where no Default has occurred under
the Loan Document; (g) take and hold security for the performance of Borrower’s
obligations under Note or the other Loan Documents and any obligations under or
in connection with any Swap Agreement between Borrower and Lender and exchange,
enforce, waive, subordinate and release any such security in whole or part;
(h) apply such security and direct the order or manner of sale thereof as Lender
in its discretion may determine; (i) release, substitute or add any one or more
endorsers of the Note or guarantors of Borrower’s obligations under the Note or
the other Loan Documents or any obligations under or in connection with any Swap
Agreement between Borrower and Lender; (j) apply payments received by Lender
from Borrower to any obligations of Borrower to Lender, in such order as Lender
shall determine in its sole discretion, whether or not any such obligations are
covered by this Guaranty; (k) assign this Guaranty in whole or in part (as long
as the interests in the other Loan Documents are also assigned to the same
assignee subject to the terms of the Loan Agreement); and (l) assign, transfer
or negotiate all or any part of the indebtedness guaranteed by this Guaranty
subject to the terms of the Loan Agreement.

 

6.

GUARANTOR’S WAIVERS. Guarantor waives any and all rights and defenses based upon
or arising out of (a) any legal disability or other defense of Borrower, any
other guarantor or other person or by reason of the cessation or limitation of
the liability of Borrower from any cause other than full payment of all sums
payable under the Loan Documents, performance of those obligations of Borrower
which are guaranteed hereunder and satisfaction of all obligations under or in
connection with any Swap Agreement between Borrower and Lender; (b) any lack of
authority of the officers, directors, partners, managers, members or agents
acting or purporting to act on behalf of Borrower, Guarantor or any principal of
Borrower or Guarantor, any defect in the formation of Borrower, Guarantor or any
principal of Borrower or Guarantor; (c) the application by Borrower of the
proceeds of the Loan for purposes other than the purposes represented by
Borrower to Lender or intended or understood by Lender or Guarantor; (d) any act
or omission by Lender which directly or indirectly results in, or contributes
to, the release of Borrower or any other person or any collateral for any
obligation to Lender in connection with the Loan (other than as a result of a
repayment in full of the obligations of Borrower under the Loan); (e) the
unenforceability or invalidity of any collateral assignment or guaranty with
respect to any obligation to Lender in connection with the Loan, or the lack of
perfection or continuing perfection or lack of priority of any lien which
secures any obligation to Lender in connection with the Loan; (f) any failure of
Lender to marshal assets in favor of Guarantor or any other person; (g) any
modification of any obligation to Lender in connection with the Loan, including,
without limitation, any renewal, extension, acceleration or increase in interest
rate; (h) an election of remedies by Lender, even though that election of
remedies (such as a non-judicial foreclosure, if available and/or permitted,
with respect to security for a guaranteed obligation) has or may have destroyed
Guarantor’s rights of subrogation, reimbursement and contribution against the
principal by the operation of applicable law or otherwise; (i) Lender’s failure
to disclose to Guarantor any information concerning Borrower’s financial
condition or any other circumstances bearing on Borrower’s ability to pay and
perform its obligations under the Note or any of the other Loan Documents and
any obligations under or in connection with any Swap Agreement between Borrower
and Lender, or upon the failure of any other principals of Borrower to guaranty
the Loan or any obligations under or in connection with any Swap Agreement
between Borrower and Lender; (j) any statute or rule of law which provides

 

3



--------------------------------------------------------------------------------

  that the obligation of a surety or guarantor must be neither larger in amount
nor in any other respects more burdensome than that of a principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (k) any failure of Lender to file or enforce a claim in any
bankruptcy or other proceeding with respect to any person; (l) Lender’s
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (m) any borrowing or any grant of a security interest under
Section 364 of the Federal Bankruptcy Code; (n) any right of subrogation, any
right to enforce any remedy which Lender may have against Borrower and any right
to participate in, or benefit from, any security for the Note or the other Loan
Documents or any obligations under or in connection with any Swap Agreement
between Borrower and Lender now or hereafter held by Lender; (o) presentment,
demand, protest and notice of any kind (except for notices to Borrower, as
required under the Loan Documents); (p) any statute of limitations affecting the
liability of Guarantor hereunder or the enforcement hereof; (q) any right to
require Lender to institute suit or exhaust remedies against Borrower or others
liable for any of such indebtedness, to enforce Lender’s rights against any
collateral which shall have been given to secure the Loan, to enforce Lender’s
rights against any other guarantors of such indebtedness, to join Borrower or
any others liable on such indebtedness in any action seeking to enforce this
Guaranty, to resort to any other means of obtaining payment of such
indebtedness; (r) notices of disbursement of Loan proceeds, acceptance hereof,
proof of non-payment, default under any of the Loan Documents, notices and
demands of any kind; (s) the invalidity, illegality or unenforceability of all
or any portion of the indebtedness guaranteed hereby or any of the Loan
Documents for any reason whatsoever, including that interest on such
indebtedness violates applicable usury laws, that Borrower or others liable for
all or a portion thereof have valid defenses, claims or offsets to all or a
portion of such indebtedness, or that the Note or other Loan Documents have been
forged or otherwise are irregular or not genuine or authentic (it being agreed
that Guarantor shall remain liable under this Guaranty regardless of whether
Borrower or any other person shall be found not liable for repayment of all or a
portion of such indebtedness); (t) use of cash collateral under Section 363 of
the United States Bankruptcy Code; or (u) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any person. Guarantor further specifically waives any and all rights and
defenses that Guarantor may have because Borrower’s debt is secured by real
property; this means, among other things, that: (1) Lender may collect from
Guarantor without first foreclosing on any real or personal property collateral
pledged by Borrower; (2) if Lender forecloses on any real property collateral
pledged by Borrower, then (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Lender may collect from
Guarantor even if Lender, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from Borrower. The foregoing
sentence is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property. These
rights and defenses being waived by Guarantor include, but are not limited to,
any rights or defenses based upon deficiency limitation or anti-deficiency,
redemption or other similar rights. Without limiting the generality of the
foregoing or any other provision hereof, Guarantor further expressly waives to
the extent permitted by law any and all rights and defenses, including without
limitation, any rights of subrogation, reimbursement, indemnification and
contribution, which might otherwise be available to Guarantor under applicable
law. To the extent permitted under applicable law, Guarantor agrees that the
payment or performance of any act which tolls any statute of limitations
applicable to the Note or any of the other Loan Documents shall similarly
operate to toll the statute of limitations applicable to Guarantor’s liability
hereunder. This understanding and waiver is made in addition to and not in
limitation of any of the other terms and conditions of this Guaranty.

 

7.

GUARANTOR’S WARRANTIES. Guarantor warrants, represents, covenants and
acknowledges to Lender that: (a) Lender would not make the Loan nor enter into
any Swap Agreement with the Borrower but for this Guaranty; (b) Guarantor has
reviewed all of the terms and provisions of the Loan Agreement, any Swap
Agreement between Borrower and Lender, Plans and Specifications and the other
Loan Documents; (c) there are no conditions precedent to the effectiveness of
this Guaranty; (d) Guarantor has established adequate means of obtaining from
sources other than Lender, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition, the Property and
Borrower’s activities relating thereto and the status of Borrower’s performance
of obligations under the Loan Documents and any Swap Agreement with Lender, and
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder, and Lender has made no representation to Guarantor as to any such
matters; (e) the most recent financial statements of Guarantor heretofore or
hereafter delivered to Lender (i) are or will be materially complete and
correct, (ii) present fairly and accurately the financial condition of Guarantor
as of the

 

4



--------------------------------------------------------------------------------

  respective dates thereof, and (iii) are or will be prepared in accordance with
the same accounting standards used by Guarantor to prepare the financial
statements delivered to and approved by Lender in connection with the making of
the Loan, or other accounting standards approved by Lender, and since the date
of such financial statements, there has been no material adverse change in such
financial condition of Guarantor, nor has any asset or property reflected on
such financial statements been sold, transferred, assigned, mortgaged, pledged
or encumbered which would have a Material Adverse Effect except as previously
disclosed in writing by Guarantor to Lender; (f) Guarantor has not and will not,
without the prior written consent of Lender, sell, lease, assign, encumber,
pledge, hypothecate, mortgage, transfer or otherwise dispose of all or
substantially all of Guarantor’s assets, or any interest therein, other than in
the ordinary course of Guarantor’s business and subject to Permitted Transfers;
(g) Guarantor is not and will not be, as a consequence of the execution and
delivery of this Guaranty, impaired or rendered “insolvent”, as that term is
defined in Section 101 of the Federal Bankruptcy Code, or otherwise rendered
unable to pay Guarantor’s debts as the same mature and will not have thereby
undertaken liabilities in excess of the present fair value of Guarantor’s
assets; and (h) the calculation of liabilities in any such financial statements
do NOT include any fair value adjustments to the carrying value of liabilities
to record such liabilities at fair value pursuant to electing the fair value
option election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair
Value Option for Financial Assets and Financial Liabilities) or other FASB
standards allowing entities to elect fair value option for financial
liabilities; and therefore, the amount of liabilities is the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount. Guarantor acknowledges and agrees that
Lender may request and obtain additional information from third parties
regarding any of the above, including, without limitation, credit reports.

 

8. SUBORDINATION. Guarantor subordinates all present and future indebtedness
owing by Borrower or, following the occurrence of a Default, by any other
guarantor under any guaranty or indemnity of the Loan or an Event of Default
under, and defined in, any Swap Agreement between Borrower and Lender, to
Guarantor to the obligations at any time owing by Borrower to Lender under the
Note and the other Loan Documents or under or in connection with any Swap
Agreement between Borrower and Lender. Guarantor agrees to make no claim for
such indebtedness until all obligations of Borrower under the Note and the other
Loan Documents and under or in connection with any Swap Agreement between
Borrower and Lender have been fully discharged. Guarantor agrees that it will
not take any action or initiate any proceedings, judicial or otherwise, to
enforce Guarantor’s rights or remedies with respect to any such indebtedness,
including without limitation any action to enforce remedies with respect to any
defaults under such indebtedness or to any collateral securing such indebtedness
or to obtain any judgment or prejudgment remedy against Borrower or any such
collateral until all obligations of Borrower under the Note and the other Loan
Documents and under or in connection with any Swap Agreement between Borrower
and Lender have been fully discharged. Guarantor also agrees that until all
obligations of Borrower under the Note and the other Loan Documents and under or
in connection with any Swap Agreement between Borrower and Lender have been
fully discharged, it will not commence or join with any other creditor or
creditors of Borrower in commencing any bankruptcy, reorganization or insolvency
proceedings against Borrower. Guarantor further agrees not to assign all or any
part of such indebtedness unless Lender is given prior notice and such
assignment is expressly made subject to the terms of this Guaranty.

 

9.

BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Lender all rights of Guarantor thereunder. If
Guarantor does not file any such claim, Lender, as attorney-in-fact for
Guarantor, is hereby authorized to do so in the name of Guarantor or, in
Lender’s discretion, to assign the claim to a nominee and to cause proof of
claim to be filed in the name of Lender’s nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Lender or Lender’s
nominee shall have the right, in its reasonable discretion, to accept or reject
any plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from

 

5



--------------------------------------------------------------------------------

  Lender as a preference, fraudulent transfer or otherwise under the Bankruptcy
Code or other similar laws, irrespective of (a) any notice of revocation given
by Guarantor prior to such avoidance or recovery, or (b) full payment and
performance of all of the indebtedness and obligations evidenced and secured by
the Loan Documents and under or in connection with any Swap Agreement between
Borrower and Lender.

 

10. ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a
continuing guaranty of payment and performance and not of collection. This
Guaranty cannot be revoked by Guarantor and shall continue to be effective with
respect to any indebtedness referenced in Section 1 hereof arising or created
after any attempted revocation hereof or after the death of Guarantor (if
Guarantor is a natural person, in which event this Guaranty shall be binding
upon Guarantor’s estate and Guarantor’s legal representatives and heirs). The
obligations of Guarantor hereunder shall be in addition to and shall not limit
or in any way affect the obligations of Guarantor under any other existing or
future guaranties unless said other guaranties are expressly modified or revoked
in writing. This Guaranty is independent of the obligations of Borrower under
the Note, the other Loan Documents and under or in connection with any Swap
Agreement between Borrower and Lender, and the Security Instrument. Lender may
bring a separate action to enforce the provisions hereof against Guarantor
without taking action against Borrower or any other party or joining Borrower or
any other party as a party to such action. Except as otherwise provided in this
Guaranty, this Guaranty is not secured and shall not be deemed to be secured by
any security instrument unless such security instrument expressly recites that
it secures this Guaranty.

 

11. CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual; provided Lender shall keep such credit reports confidential.

 

12. ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lender’s consideration for
entering into this transaction and any Swap Agreement between Borrower and
Lender, Lender has specifically bargained for the waiver and relinquishment by
Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein. Given all of the above,
Guarantor does hereby represent and confirm to Lender that Guarantor is fully
informed regarding, and that Guarantor does thoroughly understand: (i) the
nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this Guaranty and all of the informed waivers herein shall each and
all be fully enforceable by Lender, and that Lender is induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

 

13. MISCELLANEOUS.

 

  13.1 Notices. All notices, demands, or other communications under this
Guaranty and the other Loan Documents shall be in writing and shall be delivered
to the appropriate party at the address set forth below (subject to change from
time to time by written notice to all other parties to this Guaranty). All
notices, demands or other communications shall be considered as properly given
if delivered personally or sent by first class United States Postal Service
mail, postage prepaid, or by Overnight Express Mail or by overnight commercial
courier service, charges prepaid, except that notice of Default may be sent by
certified mail, return receipt requested, charges prepaid. Notices so sent shall
be effective three (3) Business Days after mailing, if mailed by first class
mail, and otherwise upon delivery or refusal; provided, however, that
non-receipt of any communication as the result of any change of address of which
the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. For purposes of notice,
the address of the parties shall be:

 

  Guarantor:  

DC Liquidating Assets Holdco LLC

c/o Dividend Capital

518 17th Street, 17th Floor

Denver, Colorado 80202

Attn: Lainie Minnick, Senior Vice President

 

6



--------------------------------------------------------------------------------

  With a copy to:  

DC Liquidating Assets Holdco LLC

c/o Dividend Capital

518 17th Street, 17th Floor

Denver, Colorado 80202

Attn: Joshua J. Widoff, General Counsel

  Lender:  

Wells Fargo Bank, National Association

Commercial Real Estate/ REIT Finance Group (AU#2754)

10 S. Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn: Craig V. Koshkarian, Vice President

Loan No. 1015003

  With a copy to:  

Wells Fargo Bank, National Association

Commercial Real Estate/ REIT Finance Group (AU#2754)

1800 Century Park East, Suite 1200

Los Angeles, California 90067

Attn: Ryan S. Gawel, Vice President

Loan No. 1015003

 

and to:

     

Wells Fargo Bank, National Association

Loan Center

608 2nd Ave S

Minneapolis, Minnesota 55402

Attn: Breanna Schmid, Loan Servicing Specialist

Loan No. 1015003

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days’ notice to the other party in the manner set forth hereinabove.
Guarantor shall forward to Lender, without delay, any notices, letters or other
communications delivered to Guarantor naming Lender or the “Construction Lender”
or any similar designation as addressee which would reasonably be expected to
adversely affect the construction of the Construction Improvements or the
ability of Guarantor to perform its obligations to Lender under the Loan
Documents.

 

  13.2 Attorneys’ Fees and Expenses; Enforcement. If any attorney is engaged by
Lender to enforce or defend any provision of this Guaranty, any of the other
Loan Documents or Other Related Documents, or as a consequence of any Default
under the Loan Documents, or an Event of Default under or in connection with,
and as defined in, any Swap Agreement between Borrower and Lender, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding or in
connection with any appeal of a lower court decision, then Guarantor shall
immediately pay to Lender, upon demand, the amount of all attorneys’ fees and
expenses and all costs incurred in connection therewith, including all trial and
appellate proceedings in any legal action, suit, bankruptcy or other proceeding,
together with interest thereon from the date of such demand until paid at the
rate of interest applicable to the principal balance of the Note as specified
therein. In the event of any legal proceedings, court costs and reasonable
attorneys’ fees shall be set by the court and not by jury and shall be included
in any judgment obtained by Lender.

 

  13.3

No Waiver. No previous waiver and no failure or delay by Lender in acting with
respect to the terms of the Note or this Guaranty shall constitute a waiver of
any breach, default, or failure of condition under the

 

7



--------------------------------------------------------------------------------

  Note or this Guaranty or the obligations secured thereby. A waiver of any term
of the Note or this Guaranty or of any of the obligations secured thereby must
be made in writing and shall be limited to the express written terms of such
waiver.

 

  13.4 Loan Sales and Participation; Disclosure of Information. Lender may sell
or assign all or any portion (not less than $5,000,000) of its rights and
obligations under the Loan with Borrower’s prior written approval (such approval
not to be unreasonably withheld or delayed); provided, that, (i) during the
existence of a Default, Lender shall not be required to sell or assign any
minimum amount or obtain Borrower’s approval, and (ii) such approval shall be
deemed granted if Borrower fails to approve or disapprove such sale or
assignment within 10 Business Days following Lender’s request therefor. Lender,
may, at any time and in its sole expense, grant participations in the Loan. If
Lender assigns or participates any portion (but not all) of its interest in the
Loan, Lender shall become and remain the sole administrative agent under the
Loan, and shall be Borrower’s sole point of contact with respect to the Loan.
Lender may freely grant participations of all or any portion of the Loan.

Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such lender from its obligations thereunder.

 

  13.5 Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE
STATE LAW, EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER
THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN
DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY. THIS
PROVISION IS A MATERIAL INDUCEMENT OF LENDER TO MAKE THE LOAN TO BORROWER.

 

  13.6 Severability. If any provision or obligation under this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from this Guaranty and the
validity, legality and enforceability of the remaining provisions or obligations
shall remain in full force as though the invalid, illegal, or unenforceable
provision had never been a part of this Guaranty.

 

  13.7 Heirs, Successors and Assigns. Except as otherwise expressly provided
under the terms and conditions herein, the terms of this Guaranty shall bind and
inure to the benefit of the heirs, executors, administrators, nominees,
successors and assigns of the parties hereto.

 

  13.8 Time. Time is of the essence of each and every term herein.

 

  13.9 Governing Law And Consent To Jurisdiction. This Guaranty and any claim,
controversy or dispute arising under or related to this Guaranty, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of New York without regard to any conflicts of law
principles, except to the extent preempted by federal laws. Guarantor and all
persons and entities in any manner obligated to Lender under the Loan Documents
consent to the jurisdiction of any federal or state court within the State of
New York having proper venue and also consent to service of process by any means
authorized by New York or federal law.

 

8



--------------------------------------------------------------------------------

  13.10 Survival. This Guaranty shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including without limitation any foreclosure or deed in lieu thereof.

 

  13.11 Joint and Several Liability. THE LIABILITY OF THE GUARANTOR HEREUNDER
SHALL BE JOINT AND SEVERAL WITH THE BORROWER AND ALL OTHER GUARANTORS OF
BORROWER’S OBLIGATIONS UNDER THE NOTE AND LOAN DOCUMENTS AND ANY OBLIGATIONS
UNDER OR IN CONNECTION WITH ANY SWAP AGREEMENT BETWEEN BORROWER AND LENDER.

 

  13.12 Headings. All article, section or other headings appearing in this
Guaranty are for convenience of reference only and shall be disregarded in
construing this Guaranty.

 

  13.13 Powers Of Attorney. The powers of attorney granted by Guarantor to
Lender in this Guaranty shall (i) not be exercised unless and until there is a
Default under the Loan that has occurred and is continuing, and (ii) be
unaffected by the disability of the principal so long as any portion of the Loan
remains unpaid or unperformed or any obligations under or in connection with any
Swap Agreement between Borrower and Lender remain unpaid or unperformed. Lender
shall have no obligation to exercise any of the foregoing rights and powers in
any event. Guarantor acknowledges that this power of attorney forms a part of a
contract (this Guaranty) and is security for money or for the performance of a
valuable act. Lender hereby discloses that it may exercise the foregoing power
of attorney for Lender’s benefit, and such authority need not be exercised for
Guarantor’s best interest.

 

  13.14 Defined Terms. Unless otherwise defined herein, capitalized terms used
in this Guaranty shall have the meanings attributed to such terms in the Loan
Agreement.

 

  13.15 Rules Of Construction. The word “Borrower” as used herein shall include
both the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. The word “Lender” as used herein
shall include Lender, its successors, assigns and affiliates.

 

  13.16 Use Of Singular And Plural; Gender. When the identity of the parties or
other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.

 

  13.17 Exhibits, Schedules And Riders. All exhibits, schedules, riders and
other items attached hereto are incorporated into this Guaranty by such
attachment for all purposes.

 

  13.18 Community Property. If Guarantor is a natural person, this Guaranty
shall be binding against Guarantor’s sole and separate property and the property
now or hereafter owned by the marital community property of Guarantor.

 

  13.19 Integration; Interpretation. This Guaranty contains the entire agreement
of the parties with respect to the matters contemplated hereby and supersedes
all prior negotiations or agreements, written or oral. This Guaranty shall not
be modified except by written instrument executed by all parties.

[The remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date appearing on the first page of this Guaranty.

 

“GUARANTOR”

DC LIQUIDATING ASSETS HOLDCO LLC,

a Delaware limited liability company

By:  

DC Industrial Liquidating Trust,

a Maryland statutory trust,

its managing member

  By:  

/s/ Lainie P. Minnick

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer

 

Loan No. 1015003



--------------------------------------------------------------------------------

SCHEDULE 1 - REAL PROPERTY SECURITY INSTRUMENTS

 

(a) Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Redlands DC LP, a Delaware limited
partnership, for the benefit of Lender, dated as of even date herewith, and to
be recorded in the records of San Bernardino County, California;

 

(b) Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Cajon DC LP, a Delaware limited
partnership, for the benefit of Lender, dated as of even date herewith, and to
be recorded in the records of San Bernardino County, California;

 

(c) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Miami DC III LLC, a Delaware limited liability
company, and Miami DC III Land LLC, a Delaware limited liability company, for
the benefit of Lender, dated as of even date herewith, and to be recorded in the
records of Miami-Dade County, Florida;

 

(d) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Miami DC IV LLC, a Delaware limited liability
company, for the benefit of Lender, dated as of even date herewith, and to be
recorded in the records of Miami-Dade County, Florida;

 

(e) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Tamarac Commerce Center DC II LLC, a Delaware
limited liability company, for the benefit of Lender, dated as of even date
herewith, and to be recorded in the records of Broward County, Florida;

 

(f) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Tamarac Commerce Center DC III LLC, a Delaware
limited liability company, for the benefit of Lender, dated as of even date
herewith, and to be recorded in the records of Broward County, Florida;

 

(g) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC I LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania;

 

(h) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC I LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania;

 

(i) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC III LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania; and

 

(j) Deed to Secure Debt with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Bluegrass DC II LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Forsyth County, Georgia.

 

Loan No. 1015003